NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

QUOC XUONG LUU,                                  No. 10-15506

               Petitioner - Appellant,           D.C. No. 2:09-cv-02783-LKK-
                                                 DAD
  v.

V. SINGH, Associate Warden; et al.,              MEMORANDUM *

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Quoc Xuong Luu appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Luu contends that the district court erred in dismissing his petition as

untimely. To the extent that Luu argues that his prior 42 U.S.C. § 1983 action

should toll the limitation period, this contention fails. See 28 U.S.C. § 2244(d); see

also Fergusen v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244(d)

does not permit the reinitiation of the limitations period that ended before the state

petition was filed”). The statute of limitations period for administrative decisions

is governed by 28 U.S.C. § 2244(d)(1)(d), which requires filing within one year

from the date the administrative appeal was denied. See Shelby v. Bartlett, 391

F.3d 1061, 1065-66 (9th Cir. 2004) (limitation period began running day after

petitioner received notice of denial of appeal). Accordingly, Luu’s argument that

the AEDPA statute of limitations did not begin until after the resolution of his

§ 1983 action is without merit.

      AFFIRMED.




                                           2                                     10-15506